    Case 3:19-cv-01312-RBB Document 34 Filed 06/29/20 PageID.1092 Page 1 of 1




                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Rosa Maria Villalobos
                                                           Civil Action No.     19-cv-01312-RBB

                                             Plaintiff,
                                      V.
Andrew Saul, Commissioner of Social                          JUDGMENT IN A CIVIL CASE
Security


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Plaintiff's motion for summary judgment is DENIED, and Defendant’s cross-motion for summary
judgment is GRANTED. The Clerk shall close the file.




Date:          6/29/20                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
